--------------------------------------------------------------------------------

EXHIBIT 10.15
 
UNITED COMMUNITY BANKS, INC.
AMENDED AND RESTATED
2000 KEY EMPLOYEE STOCK OPTION PLAN
 
STOCK OPTION AWARD AGREEMENT
(Incentive Stock Option – Key Employee)
 
Optionee:
 ___________________________________     
Number of Shares:
_____________________________ Shares
   
Option Exercise Price:
 $____________________ per Share
   
Date of Grant:
__________________________________     
Vesting Schedule:
Per attached Optionee Statement
referred to herein as “Exhibit B”
   
Territory:
Any county and any contiguous county
and any metropolitan statistical area in
which any of the Company’s subsidiary
banks has an office as of the date hereof.

 
THIS AGREEMENT (the “Agreement”) is entered into as of the ___ day of
________________, _______, by and between UNITED COMMUNITY BANKS, INC., a
Georgia corporation (the “Company”), and the individual designated above (the
“Optionee”).
 
WHEREAS, the United Community Banks, Inc. Amended and Restated 2000 Key Employee
Stock Option Plan (the “Plan”) was adopted by the Company, effective March 15,
2007;
 
WHEREAS, the Optionee performs valuable services for the Company or a
Subsidiary; and
 
WHEREAS, the Board of Directors of the Company or the committee responsible for
the administration of the Plan has determined to grant the Option to the
Optionee as provided herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.           Grant of the Option.
 
1.1           Option.  An option to purchase shares of the Company’s Common
Stock, par value $1.00 per share (the “Shares”), is hereby granted to the
Optionee (the “Option”).
 
1.2           Number of Shares.  The number of Shares that the Optionee can
purchase upon exercise of the Option is set forth above.
 

 

 

 

 
1.3           Option Exercise Price.  The price the Optionee must pay to
exercise the Option (the “Option Exercise Price”) is set forth above.  The
Option Exercise Price per Share may not be less than one hundred percent (100%)
of the Fair Market Value of a Share on the Date of Grant (one hundred and ten
percent (110%) of the Fair Market Value of a Share if the Participant owns
(within the meaning of Section 424(d) of the Code) stock of the Company or any
Subsidiary possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or Subsidiary).
 
1.4           Date of Grant.  The date that the Option is granted (the “Date of
Grant”) is set forth above.
 
1.5           Type of Option.  Subject to Section 6.1 of the Plan, the Option is
intended to qualify as an Incentive Stock Option within the meaning of Section
422 of the Code; provided, however, that nothing in this Agreement shall be
interpreted as a representation, guarantee or other undertaking on the part of
the Company that the Option is or will be determined to be an Incentive Stock
Option within the meaning of Section 422 of the Code.  To the extent this Option
is not treated as an Incentive Stock Option, it will be treated as a
Nonqualified Stock Option.  If the Option (including all other Options under the
Plan and all other incentive stock options of the Company or any Subsidiary) are
first exercisable in any calendar year for Shares having an aggregate Fair
Market Value (determined as of the Date of Grant) that exceeds one hundred
thousand dollars ($100,000), the Option shall be treated as a Nonqualified Stock
Option to the extent required by Section 422 of the Code with respect to such
excess Shares.
 
1.6           Construction.  This Agreement shall be construed in accordance and
consistent with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.
 
1.7           Execution of Agreement.  The Option is evidenced by this
Agreement.  If the Optionee does not execute this Agreement within thirty (30)
days of receiving the Agreement, the Committee may in its discretion cancel the
Option and this Agreement.
 
2.           Duration.
 
The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the Date of Grant (five (5) years from the
Date of Grant if the Participant owns (within the meaning of Section 424(d) of
the Code) stock of the Company or any Subsidiary possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or Subsidiary) (the “Exercise Term”); provided, however, that the
Exercise Term may end earlier as provided in Sections 5 and 13 hereof.
 
3.           Vesting.
 
The Option shall vest and become exercisable in accordance with the vesting
schedule specified in Exhibit B.  The Optionee may exercise the Option to the
extent it is vested during the Exercise Term, subject to any limitations on
exercise contained in Section 7 hereof.
 

2

 

 

 
4.           Manner of Exercise and Payment.
 
4.1           Delivery.  To exercise the Option, the Optionee must deliver a
completed copy of the Option Exercise Form, attached hereto as Exhibit A and
incorporated herein by reference, to the address indicated on such Form or such
other address designated by the Company from time to time.  The Committee may
establish a minimum number of Shares (e.g., 100) for which the Option may be
exercised at a particular time.  Contemporaneously with the delivery of the
Option Exercise Form, the Optionee shall tender to the Company the aggregate
Option Exercise Price for the Shares as to which the Optionee is exercising the
Option by (i) cash, check, or wire transfer, (ii) delivering or properly
attesting to ownership of Shares (that have been owned by the Optionee for such
period as may be required by the Committee) with a Fair Market Value at the date
of exercise equal to the aggregate Option Exercise Price for the Shares as to
which the Optionee is exercising the Option, (iii) delivery of a proper notice
electing a Net Exercise, (iv) a broker-assisted cashless exercise transaction
through a brokerage firm designated by the Optionee, (v) such other method of
payment as may be acceptable to the Committee pursuant to the Plan or (vi) any
combination of the foregoing.  The Company shall deliver to the Optionee
certificates evidencing the Shares as to which the Option was exercised within
thirty (30) days of the date on which the Optionee delivers the Option Exercise
Form and makes payment of the aggregate Option Exercise Price to the Company or
shall make such Shares available for electronic delivery in the U.S. to an
account the Optionee designates in writing within three (3) business days after
the date on which the Optionee delivers the Option Exercise Form and makes
payment of the aggregate Option Exercise Price to the Company, and in either
case such Shares shall be free and clear of all liens, security interests,
pledges or other claims or charges, except those provided in this Agreement or
the Plan, or any other agreement affecting the Shares.  Notwithstanding the
foregoing, if the Optionee is a non-exempt employee for purposes of the Fair
Labor Standards Act of 1938, the Optionee may not exercise any Option prior to
the date that is six (6) months after the Date of Grant unless the Optionee’s
employment has terminated due to death, Disability, or Retirement after the Date
of Grant.
 
4.2           No Rights as Shareholder.  The Optionee shall not be deemed to be
the holder of, or to have any of the rights of a holder with respect to any
Shares subject to the Option until (i) the Option shall have been exercised
pursuant to the terms of this Agreement and the Optionee shall have paid the
full purchase price for the number of Shares in respect of which the Option was
exercised, (ii) the Company shall have issued and delivered the Shares to the
Optionee, and (iii) the Optionee’s name shall have been entered as a shareholder
of record on the books of the Company, whereupon the Optionee shall have full
voting and other ownership rights with respect to such Shares, subject to
divestment pursuant to Section 13.
 
5.           Termination of Employment.
 
5.1           Termination of Employment for Cause.  If the Optionee’s employment
is terminated by the Company for Cause, the outstanding Option shall expire
immediately, and the Optionee’s right to exercise the outstanding Option
(whether vested or not vested) shall terminate immediately upon the date of the
Optionee’s termination of employment.
 
 

3

 

 

 
5.2           Termination of Employment Without Cause or For Good Reason.
 
(1)           If the Optionee’s employment with the Company is terminated
involuntarily by the Company without Cause or is terminated by the Optionee for
Good Reason (as defined in subsection (2) below), the Option shall continue to
vest in accordance with the original vesting schedule set forth in this
Agreement (just as if the Optionee had remained employed) and shall remain
exercisable at any time prior to the expiration of the term of the Option.  In
the event of the Optionee’s death after a termination covered by this subsection
5.2, the Option shall continue to vest and be exercisable in accordance with
this subsection 5.2 as if the Optionee had lived and the Option shall be
exercisable by the persons described in Section 5.3.
 
(2)           For purposes of this Option, the Optionee shall be entitled to
terminate his employment with the Company for Good Reason in the event, without
the Optionee’s express written consent, of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described in paragraphs (i), (iii), or (iv) below, such act or
failure to act is corrected prior to the Optionee’s date of termination:
 
(i)             a material reduction in the Optionee’s responsibilities at the
Company; or
 
(ii)            the required relocation of the Optionee’s employment to a
location outside of the market area of the Company; or
 
(iii)           a material reduction in the levels of coverage of the Optionee
under the Company’s director and officer liability insurance policy or
indemnification commitments; or
 
(iv)           a substantial reduction in the Optionee’s base salary, a material
reduction in his incentive compensation or the taking of any action by the
Company which would, directly or indirectly, materially reduce any of the
benefits provided to the Optionee under any of the Company’s pension, 401(k)
deferred compensation, life insurance, medical, accident or disability plans in
which the Optionee is participating.
 
The Optionee’s right to terminate employment for Good Reason shall not be
affected by the Optionee’s incapacity due to physical or mental illness, except
for a Disability as defined in the Plan.  The Optionee’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder.
 
5.3           Termination of Employment Due to Death.  If the Optionee dies
while actively employed by the Company, the outstanding unvested portion of the
Option shall immediately vest, and thereafter the Option shall remain
exercisable at any time prior to its expiration date or for one (1) year after
the date of death, whichever period is shorter, (i) by such person(s) who have
acquired the Optionee’s rights by will or the laws of descent and distribution,
or (ii) if no such person in (i) exists, by the executor or representative of
the Optionee’s estate.
 
5.4           Termination of Employment by Disability.  In the event the
employment of the Optionee with the Company is terminated by reason of
Disability (as defined in the Plan), the outstanding unvested portion of the
Option shall expire as of the date the employment of the Optionee is terminated
by reason of Disability, and the outstanding vested portion of the Option as of
that date shall remain exercisable at any time prior to its expiration date, or
for one (1) year after the termination of the Optionee’s employment by reason of
Disability, whichever period is shorter.
 

4

 

 

 
5.5           Voluntary Termination of Employment or Retirement.  If the
Optionee voluntarily terminates his or her employment with the Company (except
for Good Reason), including upon Retirement, the outstanding unvested portion of
the Option shall expire as of the date of termination of employment, and the
vested portion of the Option as of the date of termination of employment shall
remain exercisable (i) if the Optionee is not eligible for Retirement as of the
date of such termination, at any time prior to its expiration date or for three
(3) months after the date of termination of employment, whichever period is
shorter, or (ii) if the Optionee is eligible for Retirement as of the date of
such termination, at any time prior to its expiration date.
 
5.6           Employment by Subsidiary. For purposes of this Section and
Sections 8 and 13, employment with the Company includes employment with any
Subsidiary and service as a member of the Board of Directors of the Company or a
Subsidiary.  A change of employment between the Company and any Subsidiary or
between Subsidiaries or a change in the nature of the Optionee’s service
relationship with the Company and the Subsidiaries (e.g., from employee to
Director or Director to employee) without any interruption in the Optionee’s
provision of services is not a termination of employment under this Agreement.
 
6.           Nontransferability.
 
The Option shall not be transferable other than by will or by the laws of
descent and distribution, and, during the lifetime of the Optionee, the Option
shall be exercisable only by the Optionee except as provided in Section 5.3.
 
7.           Securities Laws Restrictions.
 
The Option may not be exercised at any time unless, in the opinion of counsel
for the Company, the issuance and sale of the Shares issued upon such exercise
is exempt from registration under the Securities Act of 1933, as amended, or any
other applicable federal or state securities law, rule or regulation, or the
Shares have been duly registered under such laws.  The Company intends to
register the Shares issuable upon the exercise of the Option; however, until the
Shares have been registered under all applicable laws, the Optionee shall
represent, warrant and agree, as a condition to the exercise of any Option, that
the Shares are being purchased for investment only and without a view to any
sale or distribution of such Shares and that such Shares shall not be
transferred or disposed of in any manner without registration under such laws,
unless it is the opinion of counsel for the Company that such a disposition is
exempt from such registration.  The Optionee acknowledges that an appropriate
legend giving notice of the foregoing restrictions may appear conspicuously on
all certificates evidencing the Shares issued upon the exercise of the Option.
 
8.           No Right to Continued Employment.
 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Optionee any right with respect to continuance of employment by
the Company, nor shall this Agreement or the Plan interfere in any way with the
right of the Company to terminate the Optionee’s employment at any time.
 

5

 

 

 
9.           Adjustments; Company Transactions.
 
9.1           In the event of a change in capitalization, the Committee shall
make appropriate adjustments in accordance with the provisions of Section 4.3 of
the Plan.  The adjustment shall be effective and final, binding and conclusive
for all purposes of the Plan and this Agreement.
 
9.2           In the event of a proposed sale of all or substantially all of the
assets or stock of the Company, the merger of the Company with or into another
corporation such that shareholders of the Company immediately prior to the
merger exchange their Shares of stock in the Company for cash and/or shares of
another entity or any other Change in Control or corporate transaction to which
the Committee deems this provision applicable (any such event is referred to as
a “Transaction”), the Committee may, in its discretion, without consent of the
Optionee:
 
(i)             cause the Option to be assumed, or arrange for the substitution,
in exchange for the Option, of options to purchase equity securities other than
Shares (including, if appropriate, equity securities of an entity other than the
Company), on such terms and conditions as the Committee determines are
appropriate;
 
(ii)            accelerate the vesting of or right to exercise the Option, in
whole or in part, immediately prior to or in connection with the closing or
completion of any such Transaction, and cause the expiration of the Option to
the extent not vested, or not timely exercised or purchased by the date of the
closing or completion of any such Transaction or other date thereafter
designated by the Committee; or
 
(iii)           cancel or arrange for the cancellation of all or any portion of
the Option in exchange for a cash payment of the excess, if any, of the Fair
Market Value of the Shares or portion thereof being canceled over the purchase
price with respect to the Option or portion thereof being canceled (an Option
whose purchase price equals or exceeds the Fair Market Value of the Shares may
be canceled without any payment therefor).
 
10.           Withholding of Taxes.
 
10.1           Prior to the issuance of Shares to the Optionee upon exercise of
the Option, the Optionee shall pay the federal, state, and local income taxes
and other amounts as may be required by law to be withheld (the “Withholding
Taxes”) (if any) to the Company in cash or by check or wire transfer.  In
satisfaction of the Withholding Taxes, the Optionee may make a written election
(the “Tax Election”) to satisfy such withholding obligation by a broker-assisted
cashless exercise transaction through a brokerage firm designated by the
Optionee, by delivering Shares (that have been owned by the Optionee for such
period as may be required by the Committee) or by having the Company retain from
the Shares to be delivered a number of Shares having an aggregate Fair Market
Value equal to the Withholding Taxes, provided that, if the Optionee may be
subject to liability under Section 16(b) of the Exchange Act, the election must
comply with the requirements applicable to Share transactions by the Optionee,
and Shares may only be used to pay the minimum required withholdings.  The
Company shall have the right to deduct from any amounts payable to the Optionee
for salary, bonuses or otherwise an amount equal to Withholding Taxes with
respect to the Option.
 
10.2           If the Optionee makes a disposition, within the meaning of
Section 424(c) of the Code and regulations promulgated thereunder, of any Share
or Shares issued to him pursuant to his exercise of the Option within the
two-year period commencing on the day after the Date of Grant or within the
one-year period commencing on the day after the date of transfer of such Share
or Shares to the Optionee pursuant to such exercise, the Optionee shall, within
ten (10) days of such disposition, notify the Company thereof, by delivery of
written notice to the Company at its principal executive office, and immediately
deliver to the Company the amount of Withholding Taxes (if any).
 

6

 

 

 
11.           Optionee Bound by the Plan.
 
The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.
 
12.           Modification of Agreement.
 
Except as expressly otherwise provided herein, this Agreement may not be
modified, amended, suspended or terminated, and any terms or conditions may not
be waived, except by a written instrument executed by the parties hereto.
 
13.           Cancellation and Rescission of Awards; Return of Profits.
 
13.1           If, during his employment with the Company or at any time during
the one (1) year period after the Date of Termination, the Optionee violates the
restrictive covenants set forth in Section 13.2 below, then the Committee shall,
notwithstanding any other provision in this Agreement to the contrary, (i)
cancel any outstanding portion of the Option (whether or not vested), and (ii)
repurchase any Shares issued to the Optionee pursuant to exercise of the Option
during the period six (6) months prior to and one (1) year after the Date of
Termination at a per Share repurchase price equal to the Option Exercise Price,
and require the Optionee to pay to the Company any gain realized by Optionee
from the sale of Shares issued to the Optionee pursuant to exercise of the
Option during such period.
 
13.2           The Optionee will not directly or indirectly, individually, or on
behalf of any Person other than the Company or a Subsidiary:
 
(i)             solicit any Customers for the purpose of providing services
identical to or reasonably substitutable for the Company’s Business;
 
(ii)            solicit or induce, or in any manner attempt to solicit or
induce, any Person employed by the Company to leave such employment, whether or
not such employment is pursuant to a written contract with the Company or any
Subsidiary or is at will;
 
(iii)           engage in any Restricted Activities within the Territory or from
a business location servicing any part of the Territory;
 
(iv)           manage any personnel engaging in any Restricted Activities within
the Territory; or
 
(v)           knowingly or intentionally damage or destroy the goodwill and
esteem of the Company, any Subsidiary, the Company’s Business or the Company’s
or any Subsidiary’s suppliers, employees, patrons, customers , and others who
may at any time have or have had relations with the Company or any Subsidiary.
 

7

 

 

 
The Optionee further agrees that he or she will not, except as necessary to
carry out his duties as an employee of the Company, disclose or use Confidential
Information.  The Optionee further agrees that, upon termination or expiration
of employment with the Company for any reason whatsoever or at any time, the
Optionee will upon request by the Company deliver promptly to the Company all
materials (including electronically-stored materials), documents, plans,
records, notes, or other papers, and any copies in the Optionee’s possession or
control, relating in any way to the Company’s Business, which at all times shall
be the property of the Company.
 
13.3           For purposes of this Section 13, the following terms shall have
the meanings specified below:
 
(i)            “Company’s Business” means the business of operating a commercial
or retail bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.
 
(ii)           “Confidential Information” means information, without regard to
form, relating to the Company’s or any Subsidiary’s customers, operation,
finances, and business that derives economic value, actual or potential, from
not being generally known to other Persons, including, but not limited to,
technical or non-technical data (including personnel data), formulas, patterns,
compilations (including compilations of customer information), programs,
devices, methods, techniques, processes, financial data or lists of actual or
potential customers (including identifying information about customers), whether
or not in writing.  Confidential Information includes information disclosed to
the Company or any Subsidiary by third parties that the Company or any
Subsidiary is obligated to maintain as confidential.  Confidential Information
subject to this Agreement may include information that is not a trade secret
under applicable law, but information not constituting a trade secret only shall
be treated as Confidential Information under this Agreement for a two (2) year
period after the Date of Termination.
 
(iii)           “Customers” means all Persons that (1) the Optionee serviced or
solicited on behalf of the Company or any Subsidiary, (2) whose dealings with
the Company or any Subsidiary were coordinated or supervised, in whole or in
part, by the Optionee, or (3) about whom the Optionee obtained Confidential
Information, in each case during the term of this Agreement or while otherwise
employed by the Company.
 
(iv)           “Date of Termination” means the date upon which the Optionee’s
employment with the Company ceases for any reason.
 
(v)           “Person” means any individual, corporation, bank, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or other entity.
 
(vi)           “Restricted Activities” means serving as a director, officer,
executive, manager, employee or business consultant for a commercial or retail
bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.
 
14.           Severability; Scope of Restrictions.
 
           Should any provision of this Agreement, including Section 13, be held
by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Agreement shall not be affected by such
holding and shall continue in full force in accordance with their terms.  If any
court of competent jurisdiction shall determine that the restrictions set forth
in any provision of Section 13 are overbroad or unreasonable as applied to
Optionee, the parties hereto acknowledge their mutual intention and agreement
that those restrictions be enforced to the fullest extent the court deems
reasonable, and the Agreement shall be modified to that extent.
 

8

 

 

 
15.           Governing Law.
 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the United States and the laws of the State of
Georgia without giving effect to the conflicts of laws principles thereof.
 
16.           Successors in Interest.
 
This Agreement shall be binding upon, and inure to the benefit of, the Company
and its successors and assigns, and, subject to Section 9.2, upon any person
acquiring, whether by merger, consolidation, reorganization, purchase of stock
or assets, or otherwise, all or substantially all of the Company’s assets and
business.  This Agreement shall inure to the benefit of the Optionee’s heirs and
legal representatives.  All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Optionee’s heirs, executors, administrators and successors.
 
17.           Entire Agreement.
 
This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto.
 
18.           Resolution of Disputes.
 
18.1           Any dispute or disagreement which may arise under, or as a result
of, or in any way relate to, the interpretation, construction or application of
this Agreement and the Plan shall be determined by the Committee.  Any
determination made by the Committee shall be final, binding and conclusive on
the Optionee and the Company and their successors, assigns, heirs, executors,
administrators and legal representatives for all purposes.
 
18.2           To the extent permitted by applicable law, any dispute,
disagreement or claim which may arise under, or as a result of, or in any way
relate to, the interpretation, construction or application of this Agreement or
the Plan, any breach hereof or thereof, or relating to the enforcement or
arbitrability of any provision hereof or thereof, shall be settled by binding
arbitration in Atlanta, Georgia by the American Arbitration
Association.  Judgment on the arbitrator’s award shall be final and may be
entered in any court having jurisdiction thereof.  Except as may otherwise be
determined by the arbitrator(s), each party shall be solely responsible for any
expenses (including attorneys’ fees and disbursements, court costs and expert
witness fees) incurred by it or on its behalf in investigating and enforcing any
rights under this Agreement, and each party shall bear one-half of the fees and
expenses of the arbitrator(s) in connection with any arbitration or other
proceeding.
 
18.3           THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE.  BY SIGNING THIS
AGREEMENT, THE PARTIES AGREE THAT EACH PARTY TO THIS AGREEMENT IS GIVING UP THE
RIGHT TO SUE THE OTHER PARTY IN COURT, INCLUDING THE RIGHT TO A TRIAL BY
JURY.  ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S ABILITY TO
HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED.  THE
ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS AND OTHER
DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN COURT PROCEEDINGS.
THE ARBITRATOR(S) DO NOT HAVE TO EXPLAIN THE REASON(S) FOR THEIR AWARD. THE
ARBITRATION RULES MAY IMPOSE TIME LIMITS FOR BRINGING A CLAIM IN
ARBITRATION.  IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR ARBITRATION COULD
HAVE OTHERWISE BEEN BROUGHT IN COURT.
 

9

 

 

 
19.           Legal Construction.
 
The legal construction and interpretation of this Agreement (including, but not
limited to, issues of gender, plural or singular, governing law and
severability) shall be governed by the provisions of Article 19 of the Plan.
 
20.           Section 409A.
 
This Option is intended to be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended and the standards, regulations or
other guidance promulgated hereunder (“Section 409A”).  Any action that may be
taken (and, to the extent possible, any action actually taken) by the Company
shall not be taken (or shall be void and without effect), if such action results
in the Option becoming subject to and violating the requirements of Section
409A.  Any provision in this Agreement that is determined to result in the
Option becoming subject to and violating the requirements of Section 409A shall
be void and without effect.  In addition, any provision that is required to
appear in this Agreement to conform the Option’s exemption from Section 409A
that is not expressly set forth herein shall be deemed to be set forth herein,
and the Agreement shall be administered in all respects as if such provision
were expressly set forth.
 
[EXECUTION PAGE FOLLOWS]
 

10

 

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

       
UNITED COMMUNITY BANKS, INC.
     
 
By:
          Name:            Title:   

 
By signing below, the Optionee hereby accepts the Option subject to all its
terms and provisions and agrees to be bound by the terms and provisions of this
Agreement and the Plan.  The Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board of Directors
of the Company, or the Compensation Committee or other Committee responsible for
the administration of the Plan, upon any questions arising under the Plan.  The
Optionee authorizes the Company to withhold, in accordance with applicable law,
from any compensation payable to him or her, any taxes required to be withheld
by federal, state, local or foreign law as a result of the grant, existence or
exercise of the Option, or subsequent sale of the Shares.

       
OPTIONEE
     
 
By:
          Name:   

 
[EXHIBITS FOLLOW]
 

11

 

 